UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
MD. AMINUL ISLAM,

                 Plaintiff,
                                           MEMORANDUM & ORDER
                 v.                        18-CV-1879(KAM)(LB)

ANDREA QUARANTILLO, District
Director, New York, U.S. Department
of Homeland Security, and JOHN W.
BIRD, Chief, Humanitarian Affairs
Branch, International Operations
Division, U.S. Department of
Homeland Security,

               Defendants.
-----------------------------------X
MATSUMOTO, United States District Judge:

            Plaintiff MD. Aminul Islam, currently residing in

Bangladesh, brings this pro se complaint, pursuant to 42 U.S.C.

Section 1983, seeking this Court’s review of a discretionary

decision by the United States Department of Homeland Security

(“DHS”).    Plaintiff paid the requisite filing fee to bring this

action.    For the reasons discussed below, the complaint is

dismissed.

                         STANDARD OF REVIEW

            Where, as here, the plaintiff is proceeding pro se,

the complaint is held to less stringent standards than pleadings

drafted by attorneys.    Erickson v. Pardus, 551 U.S. 89, 94

(2007).    The court is obliged to construe the pleadings

liberally and to interpret them as raising the strongest
arguments they suggest.   Pabon v. Wright, 459 F.3d 241, 248 (2d

Cir. 2006).   If a liberal reading of the complaint “gives any

indication that a valid claim might be stated,” the court must

grant leave to amend the complaint.   See Cuoco v. Moritsugu, 222

F.3d 99, 112 (2d Cir. 2000) (internal quotation marks and

citation omitted).

          A plaintiff seeking to bring a lawsuit in federal

court must establish that the court has subject matter

jurisdiction over the action.   If the Court “determines at any

time that it lacks subject-matter jurisdiction, the court must

dismiss the action.”   Fed. R. Civ. P. 12(h)(3); accord Yong Qin

Luo v. Mikel, 625 F.3d 772, 775 (2d Cir. 2010); see also

Chestnut v. Wells Fargo Bank, N.A., No. 11 CV 5369, 2012 WL

1657362, at *3 (E.D.N.Y. May 7, 2012) (“Notwithstanding the

liberal pleading standard afforded pro se litigants, federal

courts are courts of limited jurisdiction and may not preside

over cases if subject matter jurisdiction is lacking.”).

“[F]ailure of subject matter jurisdiction is not waivable and

may be raised at any time by a party or by the court sua sponte.

If subject matter jurisdiction is lacking, the action must be

dismissed.”   Lyndonville Sav. Bank & Trust Co. v. Lussier, 211

F.3d 697, 700-01 (2d Cir. 2000) (citations omitted).

          Federal subject matter jurisdiction is available only

when a “federal question” is presented, 28 U.S.C. § 1331, or


                                 2
when plaintiffs and defendants have complete diversity of

citizenship and the amount in controversy exceeds $75,000, 28

U.S.C. § 1332.   In order to invoke federal question

jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.”   28

U.S.C. § 1331.

                            DISCUSSION

          This Court does not have jurisdiction to consider

plaintiff’s claims under 42 U.S.C. § 1983.   Plaintiff styles his

submission as a civil rights complaint pursuant to 42 U.S.C. §

1983, and he alleges that his constitutional rights,

“Immigrant’s Rights,” “Human Rights,” and the Immigration and

Nationality Act were violated. Plaintiff also asserts

discrimination, misconduct, and excessive delay. However, he

does not seek damages.   Instead, he appears to seek review of

two prior decisions by the United States Citizenship and

Immigration Service (“USCIS”), United States Department of

Homeland Security (“DHS”) in order to “enter into the United

States,” either on the grounds of humanitarian parole or on the

basis of his status “as a long standing legalization seeker.”

(See ECF No. 1, Compl. at 5.)

  I.   Background

           In his Complaint, plaintiff states that he originally

“entered the United States in the year of 1981 without visa for


                                 3
better life and education[,] . . . . applied for legalization

for Temporary Resident . . . in December 23, 1990 . . . and was

approved /Issued me for Work Authorization.” (See Compl. at 3.)

In 2002, plaintiff applied for permanent residency in an I-485

Application to Adjust Status “and was permitted to enter into

the United States through Parole Letter in the year of June,

2005.”   (Id.)    In 2007, plaintiff “was called for an interview

by the District Director of New York Immigration Office,” and

“[l]ater they sent [a] denial letter.”       (Id.)   Plaintiff further

stated, “I think I did not get the Justice.       I appealed against

their decision to the Administrative Appeal Office; the AAO

dismissed my case in 2009 because I could not establish credible

evidences.”    (Id.)

           In June 2010, plaintiff had two heart attacks which

made it necessary for him to undergo a heart catheterization

procedure.    (Id. at 4.)   According to plaintiff, one month later

he was advised to have open heart surgery, but decided that he

needed to see his mother and family before undergoing a nine-

hour surgical procedure.    (Id.)    “At last, without consulting

the [d]octors, [plaintiff] left the US in January 17, 2011 to

see [his] ailing mother and family,” in Bangladesh.       (Id.)   On

December 10, 2015, plaintiff applied for “Humanitarian Parole

for Extreme Situation under Emergency Medical Issues,” seeking

re-entry to the United States.      (Id.)   His application was


                                    4
denied on April 11, 2016.    (Id.)       Plaintiff requested

reconsideration of his application and that request was also

denied.    (Id. at 5.)   Plaintiff does not provide the date of the

denial of his request for reconsideration.

            Plaintiff argues that the original decision on his

application for permanent residency was marred by misconduct,

discrimination and prejudicial delay.         (Id. at 3-4.)    Plaintiff

provides few details about his original application and grounds

for adjustment of status or the final outcome after the “denial

letter” and the dismissal of his appeal in 2009.         (Id.)    He does

not now allege that he is entitled to permanent residency or

other lawful immigration status.

            DHS has a process for granting temporary admission

into the United States “on a case-by-case basis for urgent

humanitarian reasons or significant public benefit [to] any

alien applying for admission to the United States.”            8 U.S.C. §

1182(d)(5)(A).    Plaintiff argues that the April 11, 2016 denial

of his request for humanitarian parole failed to consider his

“ill health situation, which is [an] emergency medical issue.”

(Compl. at 6.)

  II.     REAL ID ACT

            This Court lacks subject matter jurisdiction to

consider plaintiff’s challenges to the 2009 decision of the

Administrative Appeal Office denying the appeal of his I-485


                                     5
Application to Adjust Status and the 2016 denial of his

application for humanitarian parole.   The REAL ID Act of 2005,

Pub. L. No. 109-13, Div. B, Title I, 119 Stat. 231, 310-11,

precludes judicial review of certain discretionary decisions

made by immigration officials.   8 U.S.C. § 1252(a)(2)(B)(i)&(

ii) (“[N]o court shall have jurisdiction to review (i) any

judgment regarding the granting of relief under section 1182(h),

1182(i), 1229b, 1229c, or 1255 of this title, or (ii) any other

decision or action of the Attorney General or the Secretary of

Homeland Security the authority of which is specified under this

subchapter to be in the discretion of the Attorney General or

the Secretary of Homeland Security, other than the granting of

[asylum].”)

           The REAL ID bar to judicial review applies to

adjustment of status of a nonimmigrant to that of a person

admitted for permanent residence, as it is governed by 8 U.S.C.

§ 1255, and is specifically in the discretion of the Attorney

General.   Ansah v. Napolitano, No. 12-CV-5205, 2013 WL 247984,

at *3 (S.D.N.Y. Jan. 23, 2013)(holding that district court

lacked subject matter jurisdiction to adjudicate petitioner’s I-

485 application as it “would necessarily require that the Court

review a judgment regarding the granting of relief under 8

U.S.C. § 1255”); Wallace v. Gonzales, 463 F.3d 135, 141 (2d Cir.

2006)(dismissing petition for lack of subject matter

                                 6
jurisdiction “insofar as it challenges the BIA's weighing of

factors relevant to the grant or denial of petitioner’s

application for adjustment of status”).

            This exclusion of federal court review extends to the

discretionary decision to grant or deny humanitarian parole to

an alien.   See Giammarco v. Kerlikowske, 665 F. App'x 24, 26 (2d

Cir. 2016) (summary order)(citing Delgado v. Quarantillo, 643

F.3d 52, 55 (2d Cir. 2011))(holding that “the district court

correctly concluded that it lacked jurisdiction to consider the

merits of Giammarco's habeas petition” where the substance of

the petition sought to void discretionary decisions “denying

petitioner humanitarian and public benefit parole, a visa

waiver, and a visitor visa”); Milardo v. Kerilikowske, No. 16-

MC-99, 2016 WL 1305120, at *4 (D. Conn. Apr. 1, 2016) (“[C]ourts

in this Circuit recognize that the decision to grant an alien

parole is normally not reviewable by district courts.”); Young

v. Aviles, 99 F. Supp. 3d 443, 456 n. 8 (S.D.N.Y. 2015) (finding

that the district court lacks jurisdiction to consider a

challenge to discretionary decisions denying humanitarian parole

to aliens);   Salim v. Tryon, No. 13-CV-6659, 2014 WL 1664413, at

*2 (W.D.N.Y. Apr. 25, 2014) (“[F]ederal courts lack jurisdiction

to review discretionary decisions concerning parole under

section 1182(d)(5).”); Viknesrajah v. Koson, No. 09-CV-6442,

2011 WL 147901, at *2 (W.D.N.Y. Jan. 18, 2011) (“District courts


                                 7
do not have jurisdiction to consider challenges to discretionary

decisions denying parole to aliens seeking asylum.”).

            The REAL ID Act contains one exception to the

jurisdictional bar on federal court review of discretionary

agency decisions: “Nothing in [the provision] which limits or

eliminates judicial review shall be construed as precluding

review of constitutional claims or questions of law raised up on

a petition for review filed with an appropriate court of

appeals.”    8 U.S.C. § 1252(a)(2)(D).    There is no provision for

review in the district courts.    See also 8 U.S.C. § 1252(a)(5)

(“[A] petition for review filed with an appropriate court of

appeals . . . shall be the sole and exclusive means for judicial

review of an order of removal.”)

            Thus, this Court does not have jurisdiction to review

plaintiff’s claims, either as to the 2016 decision denying him

parole on humanitarian grounds or the 2009 denial of his appeal

of his prior I-485 Application to Adjust Status.     Should

plaintiff believe that he is eligible for review under 8 U.S.C.

§ 1252(a)(2)(D), he may file a petition for review in the

appropriate United States Court of Appeals.

                             CONCLUSION

            Accordingly, as this Court has no jurisdiction to

review the prior decisions of immigration officials at issue in

this case, the complaint is dismissed without prejudice to


                                   8
filing a petition for review in the United States Court of

Appeals.   Although plaintiff has paid the filing fee, the Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

from this order would not be taken in good faith and therefore

in forma pauperis status is denied for the purpose of any

appeal.    Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk of Court is directed to enter judgment and close this

case.   The Clerk of Court is respectfully requested to serve a

copy of this order and the judgment on pro se plaintiff and note

service on the docket by November 26, 2018.


SO ORDERED.


                                      ___________/s/_______________
                                      Kiyo A. Matsumoto
                                      United States District Judge


Dated: November 20, 2018
       Brooklyn, New York




                                  9
